Citation Nr: 0839093	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  07-16 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (VAMC)
 in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement by VA for the cost of 
emergency medical treatment provided by the Champlain Valley 
Physicians Hospital on October 12-13, 2006 under the 
provisions of the Veterans Millennium Health Care and 
Benefits Act (Millennium Bill Act).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The veteran had active military service from September 1972 
to September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 decision by the VAMC Fee 
Processing Center that denied payment for emergency medical 
treatment provided by the Champlain Valley Physicians 
Hospital on October 12-13, 2006, based on a finding that VA 
medical treatment was reasonably available.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran obtained emergency medical treatment at 
Champlain Valley Physicians Hospital on October 12-13, 2006; 
the treatment was not for a service-connected disorder and 
was not pre-authorized by VA.  

3.  The evidence of record does not show VA emergency 
treatment facilities were reasonably available.  



CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
emergency medical treatment at Champlain Valley Physicians 
Hospital on October 12-13, 2006 are met.  38 U.S.C.A. § 1725 
(West 2002 & Supp. 2008); 38 C.F.R. § 17.1002 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the fully favorable action taken herein, the Board 
finds that all notification and development action needed to 
render a fair decision on the issue on appeal has been 
accomplished.  


II.  Analysis

VA may pay or reimburse veterans for payment of medical 
expenses incurred in non-VA facilities where: (1) such care 
or services were rendered in a medical emergency of such a 
nature that delay would  have been hazardous to life or 
health; (2) such are or services were rendered to a veteran 
in need thereof (A) for an adjudicated service-connected 
disability, (B) for a nonservice-connected disability 
associated with and held to be aggravating a service-
connected disability, (C) for any disability of a veteran who 
has a total disability permanent in nature from a service-
connected disability; or (D) for any illness in the case of a 
veteran who is a participant in a vocational rehabilitation 
program that necessitates care or treatment to make possible 
such veteran's entrance into a course of training, prevent 
interruption of such course of training, or hasten completion 
of such course of training; and, (3) VA or other Federal 
facilities were not reasonably available and an attempt to 
use them beforehand would not have been reasonable, sound, 
wise or practicable. 38 U.S.C.A. § 1728(a); see also 
38 C.F.R. § 17.120.  

The Court has held that all three of these statutory 
requirements must be met before payment is authorized.  
Zimick v. West, 11 Vet. App. 45, 49 (1998).  

In this case, the veteran received emergency treatment at 
Champlain Valley Physicians Hospital (CVPH) on October 12-13, 
2006 for a 104 degree fever.  There is no indication in the 
charges or the associated laboratory fees that the fever was 
associated with any service-connected disability (the veteran 
is service-connected for a mood disorder, for residuals of a 
left hand injury with radial nerve injury, and for residuals 
of laceration of the left middle finger).  

Accordingly, the treatment does not meet the criteria for 
entitlement under 38 U.S.C.A. § 1728(a) as cited above.  He 
may, however, be entitled to payment for such care under 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003 (2008).  

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106-177, and will be 
referred to as the "Millennium Bill Act" in this 
discussion.  

To be entitled to payment for emergency care under the 
Millennium Bill Act the evidence must meet all of the 
following criteria as articulated in 38 C.F.R. § 17.1002:  

(a)  The emergency services were provided in a hospital 
emergency department or similar facility held out as 
providing emergency care to the public;  

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health;  

(c)  A VA or other Federal facility or provider was not 
feasibly available and an attempt to use them beforehand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);  

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such nature that the 
veteran could not  have been safely discharged or transferred 
to a VA or other Federal facility;  

(e)  At the time the emergency treatment was furnished the 
veteran was enrolled in the VA healthcare system and had 
received medical services within the 24-month period 
preceding the furnishing of such emergency treatment;  

(f)  The veteran is financially liable to the provider of 
emergency treatment for that treatment;  

(g)  The veteran had no coverage under a healthcare contract 
for payment or reimbursement in whole or in part for the 
emergency treatment;  

(h)  If the condition for which emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran against a third 
party for payment of such treatment and the veteran has no 
contractual or legal recourse against a third party that 
could reasonably be pursued for the purpose of extinguishing, 
in whole or in part, the veteran's liability to the provider; 
and,  

(i)  The veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment.  

The criteria are conjunctive, not disjunctive; accordingly, 
all nine criteria must be met.  Melson v. Derwinski, 1 Vet. 
App. 334 (1991).  

The VAMC originally denied the claim in January 2007 based on 
a holding that the veteran had other healthcare coverage 
available.  The veteran advised the VAMC in February 2007 
that he did not have alternative insurance, upon which the 
VAMC issued the March 2007 decision on appeal that denied 
payment based on a finding that VA facilities were reasonably 
available.  

The Board notes at this point that the eight of the nine 
criteria of 38 C.F.R. § 17.1002 are established; the only 
item under contention is the availability of VA facilities 
under 38 C.F.R. § 17.1002(c).  

The veteran asserts that the closest VAMC to his home is 
Albany VAMC, 165 miles away.  The veteran also asserts that 
the local VA Community-Based Outpatient Clinic (CBOC) in 
Plattsburg was closed at the time of the emergency, and the 
veteran's representative adds that in any case the CBOC does 
not provide emergency services.  

The VAMC has not indicated exactly which VA medical 
facilities were reasonably available to the veteran at 1800 
hrs. (6:00 p.m.) without undertaking the drive to Albany 
VAMC.  

The veteran asserts that he was advised to seek out emergency 
treatment at CVPH by a visiting nurse from the County Health 
Department.  Absent any evidence of record to the contrary, 
the Board finds that the veteran's decision to seek emergency 
treatment at CVPH rather than to drive 165 miles to the 
Albany VAMC was reasonably prudent.  

Based on the evidence, the Board finds that the criteria for 
entitlement to payment or reimbursement of unauthorized 
emergency medical expenses at CVPH on October 12-13, 2006 are 
met.  



ORDER

Payment or reimbursement of unauthorized emergency medical 
expenses at Champlain Valley Physicians Hospital on October 
12-13, 2006 is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


